                                                          The parties' letter-motion requesting an extension of the briefing
                                                                  90 Park Avenue
                                                          schedule     (ECF
                                                                New York,    No. 286) is GRANTED, and the proposed deadlines are
                                                                          NY 10016
                                                          ADOPTED.| Fax: 212-210-9444
                                                          212-210-9400


Karl Geercken                                             TheDirect
                                                               ClerkDial:of Court is respectfullyEmail:
                                                                          212-210-9471            directed      to close ECF No. 286.
                                                                                                        karl.geercken@alston.com


                                                          SO ORDERED   7/9/2021
                                                              July 8, 2021

VIA ECF

The Honorable Sarah Cave
United States Courthouse
500 Pearl Street
New York, NY 10007

Re:          Coventry Capital v. EEA Life Settlements Inc., No. 17-cv-07417

Dear Judge Cave:

        We represent Defendant EEA Life Settlements, Inc. (“EEA Inc.”) in the above
referenced matter. We write, jointly with Plaintiff Coventry Capital US LLC (“Coventry”),
to respectfully request that the Court extend the remaining deadlines for Coventry’s June
18, 2021 motion to compel (Dkt. No. 283). The Court’s May 24, 2021 Order (Dkt. No.
280) directed EEA Inc. to file its opposition to Coventry’s motion by July 9, 2021 and
Coventry to file its reply by July 19, 2021. Due to conflicting schedules, the parties jointly
request an extension for each submission, to July 19, 2021 and July 30, 2021, respectively.
This is the first request for an adjournment of these deadlines.

       We appreciate the Court’s attention to these matters and are prepared to address
them further at the Court’s convenience.


                                                                 Respectfully submitted,




                                                                 Karl Geercken


cc:          Counsel of Record (via ECF)



Alston & Bird LLP                                                                                                                        www.alston.com

Atlanta | Beijing | Brussels | Charlotte | Dallas | Fort Worth | London | Los Angeles | New York | Raleigh | San Francisco | Silicon Valley | Washington, D.C.
